The motion for this court to reconsider its judgment denying a discretionary appeal in In re Walker (2001), 91 Ohio St.3d 1536, 747 N.E.2d 833, is granted.
The discretionary appeal is allowed.
The judgment of the court of appeals is vacated, and the cause is remanded for consideration of In re Anderson (2001), 92 Ohio St.3d 63, 748 N.E.2d 67.
David H. Bodiker, State Public Defender, and Felice Harris, Assistant Public Defender, for appellant.
Michael K. Allen, Hamilton County Prosecuting Attorney, and Thomas J. Boychan, Jr., Assistant Prosecuting Attorney, for appellee.
Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer and Lundberg Stratton, JJ., concur.
Cook, J., dissents.